Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recognition unit, candidate segmentation unit, display unit, change unit, text segmentation unit, and transmission unit in claim 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2013/0268528 A1] in view of D2 [US 2016/0092745 A1].
Claim 1: A system comprising:
a recognition unit configured to execute character recognition processing on a document image; [D1, Figure 3 and [0054]] D1 teaches the computer scans he entire document to obtain an input image which is then processed using an optical character recognition tool. 

a candidate segmentation unit configured to specify a candidate segmentation point in a character string of a recognition result of the character recognition processing; [D1, Figure 3 and [0054]] D1 teaches the selection of the candidate character string from the extracted characters in the previous steps. 

a display unit configured to display the document image, set a character string corresponding to a position specified by a user on the displayed document image as an output target, and display the candidate segmentation point; and [D1, Figure 3 and [0040 and 0055]] D1 teaches the user interface consisting of a display which allows the user to interact. The interface is used to receive the user's selection which the candidate character string is used. 

a change unit configured to change, in a case where the displayed candidate segmentation point is operated by the user, the character string set as the output target to a character string based on the candidate segmentation point. [D1, Figure 3 and [0056]] D1 teaches the determination of a character string space, the deletion of a space that is a the head of a character string, which is done based upon the user selection, and the production of the file name to be output. 

D1 does teach the recognition of a particular character string from the overall data, however, does not explicitly teach the segmentation of the recognized characters and processing the data with respect to the segmented characters, however, [D2, [0050]] D2 teaches the image processing apparatus executes a character segmentation on the input image and further outputs the result on a display to an external device. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the document image is processed, a particular area of interest is determined, the user selects a candidate area to be changed, and the changing of the candidate area and output of the data dependent upon the processing, with the teachings of D2, wherein D2 teaches the ability for the system to segment the data in order to avoid processing unnecessary data in order to save processing times, at least. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the teachings of D2, in order to provide the ability of segmentation and outputting the results to the display for the user. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 2: The system according to claim 1, further comprising: a text segmentation unit configured to segment the character string of the recognition result, using a regular expression definition which associates a regular expression with a parameter relating to a whitespace character, wherein the candidate segmentation unit specifies the candidate segmentation point in the character string of the recognition result and in a character string obtained by segmentation performed by the text segmentation unit. [D1, Figure 3 and [0056]] D1 teaches the obtaining of the image, processing of the data, outputting the character string, determining if the character of a candidate character string is a “white space”, receiving the result of the determination, deleting the space that is determined as the “white space”. The combination of D1 in view of D2, as described in claim 1, teaches the segmentation being performed in order to determine the candidate area to be analyzed.

Claim 3: The system according to claim 1, wherein the display unit sets the character string corresponding to the specified position, identifiably displays an area corresponding to the character string on the document image, and displays the candidate segmentation point. [D2, [0064 and 0066]] D2 teaches character segmentation segments the characters of each line one by one. Specifically, the character segmentation unit scans the character regions of each line sequentially and separates a plurality of characters when the plurality of characters are present in a single character region or consolidates the surrounding character regions when a character region has only a part of a character. The output unit outputs the character string, which is the recognition result, to the display  or external device.

Claim 4: The system according to claim 1, wherein the candidate segmentation unit specifies the candidate segmentation point, based on a position of a predetermined character in a character string. [D2, [0074]] D2 teaches the segmentation of the character information and wherein the segmentation is done based upon predetermined positions of the character and if it exceeds a parameter of the predetermined condition.

Claim 9: The system according to claim 1, wherein the change unit changes the character string set as the output target to a character string segmented based on the candidate segmentation point, in response to a predetermined operation performed by the user on the displayed candidate segmentation point. [D1, Figure 3 and [0040 and 0055]] D1 teaches the user interface consisting of a display which allows the user to interact. The interface is used to receive the user's selection which the candidate character string is used. [D1, Figure 3 and [0056]] D1 teaches the determination of a character string space, the deletion of a space that is a the head of a character string, which is done based upon the user selection, and the production of the file name to be output.

Claim 10:The system according to claim 1, wherein, in response to specifying of the position on the displayed document image by the user, the display unit highlights an area of a character string corresponding to the specified position and displays the candidate segmentation point in a manner to be specified. [D1, Figure 3 and [0040 and 0055]] D1 teaches the user interface consisting of a display which allows the user to interact. The interface is used to receive the user's selection which the candidate character string is used. [D1, Figure 3 and [0056]] D1 teaches the determination of a character string space, the deletion of a space that is a the head of a character string, which is done based upon the user selection, and the production of the file name to be output.

Claim 11: The system according to claim 1, further comprising a server and a terminal, wherein the server includes the recognition unit and the candidate segmentation unit, and wherein the terminal includes the display unit and the change unit. [D1, Figure 1 and [0040]] D1 teaches the network connection unit, storage unit, computer, and display.

Claim 12 is rejected for similar reasons as to those described in claim 1. 
Claim 13 is rejected for similar reasons as to those described in claim 1.
Claim 14 is rejected for similar reasons as to those described in claim 2.
Claim 15 is rejected for similar reasons as to those described in claim 3.
Claim 16 is rejected for similar reasons as to those described in claim 4.
Claim 17 is rejected for similar reasons as to those described in claim 1.
Claim 18 is rejected for similar reasons as to those described in claim 2.
Claim 19 is rejected for similar reasons as to those described in claim 3.
Claim 20 is rejected for similar reasons as to those described in claim 4.

Allowable Subject Matter
Claim 5-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claim 5, [D1, [0048]] D1 teaches the candidate character string from the character strings extracted through the OCR processing. For example, the candidate character string can be selected based on a font size, a color, or a position of the character string. However, D1 does not teach using a regular expression definition which associates a regular expression for searching for the predetermined character with a parameter relating to a whitespace character, and specifies the candidate segmentation point, based on the searched position. With regards to claim 6, the prior art of record, either alone or in combination, fails to teach or suggest the segmentation unit specifying the segmentation point being explicitly a position based upon the whitespace character. With regards to claim 7, The prior art of record, either alone or in combination, fails to teach or suggest the segmentation unit specifying the segmentation point being explicitly a position based upon the colon character. With regards to claim 8, The prior art of record, either alone or in combination, fails to teach or suggest the segmentation unit specifying the segmentation point being explicitly a position based upon the semicolon character.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661